Knowlton, J.
The Pub. Sts. c. 100, § 9, cl. 2, provides as one of the conditions of licenses “ that no sale of spirituous or intoxicating liquor shall be made between the hours of twelve at night and six in the morning; nor during the Lord’s day, except that, if the licensee is also licensed as an innholder,-he may supply such liquor to guests who-have resorted to his house for food or lodging.” By the St. 1885, c. 90, the word “ twelve ” is changed to “ eleven.” The only question in this case is whether the excep*223tian permitting innholders to supply guests extends to the hours between eleven at night and six in the morning.
The ordinary rule of construction in a case like this confines the exception to the last antecedent. Cushing v. Worrick, 9 Gray, 382, 385. See also Bullard v. Chandler, 149 Mass. 532, 540 ; Commonwealth v. Bradley, 3 Gray, 456. The purpose of the Legislature seems to have been absolutely to prohibit sales of intoxicating liquor during the late hours of the night, except by apothecaries, and on Sundays to permit the supply of liquor by innholders only to guests w'ho have resorted to the house for food or lodging. Following this interpretation of the law, we believe it generally has been understood that all places where liquor is sold fio be drunk on the premises are to be closed at eleven o’clock in the evening, and are to remain closed until six the next morning. If rooms in inns were to remain open for the supply of liquor to guests of the house, it would be easy for licensees to evade the law by keeping their rooms open for sales to others, and thus to promote disorder.
As the act is printed in the Pub. Sts. c. 100, §9, and in the second supplement of the General Statutes published in 1882, and in the St. 1885, c. 90, there is a semicolon after the word “ morning,” although when the original act was first published the point used was a comma. If this punctuation is given full effect as an indication of the meaning to be expressed in reading the act, the case is free from question. Although it lias been held that punctuation may be disregarded, (Cushing v. Worrick, 9 Gray, 382, 385,) it may be resorted to as an aid in construction when it tends to throw light on the meaning. Maney v. Providence & Worcester Railroad, 161 Mass. 283. Prouty v. Union Hardware Co. 176 Mass. 155, 158. 11 Am. & Eng. Encyc. of Law, 522, n. In the present case, the repeated re-enactments by the Legislature with the same punctuation, and the absolute form of the title of the latest act, tend to support the claim of the Commonwealth. This latest statute is called “An Act to prohibit the sale of spirituous or intoxicating liquors between the hours of eleven at night and six in the morning.” St. 1885, c. 90. See Proprietors of Mills v. Randolph, 157 Mass. 345, 350.
We are of opinion that the exception does not apply to sales made between the hours of eleven at night and six in the morning. Pxceptions overruled.